722 N.W.2d 927 (2006)
Thomas SKELLEY, Respondent,
v.
LUCENT TECHNOLOGIES, and Reliance National Insurance Company/Heritage Claim Service, Relators.
No. A06-1358.
Supreme Court of Minnesota.
October 25, 2006.
Considered and decided by the court en banc.


*928 ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed June 27, 2006, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (explaining that, [s]ummary affirmances have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).
Employee is awarded $1,200 in attorney fees.
BY THE COURT:
/s/ Russell A. Anderson
Chief Justice